TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00670-CV


David Michael Kelly, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-FM-09-000978, HONORABLE TIM SULAK, JUDGE PRESIDING


O R D E R

PER CURIAM

	Appellant David Michael Kelly filed his notice of appeal on October 27, 2011.  The
appellate record was complete on March 5, 2012, making appellant's brief due on March 26, 2012. 
To date, the brief has not been filed.  On March 26, 2012, appellant's counsel filed a motion seeking
a sixty-day extension of time to file the brief.
	Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of the parent-child relationship.  See Tex. R. Jud.
Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
(providing 180 days for court's final disposition).  Accordingly, we grant the motion for extension
of time and order counsel to file appellant's brief no later than May 25, 2012.  If the brief is not filed
by that date, counsel may be required to show cause why he should not be held in contempt of court.

	It is ordered on April 5, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose